                                        1   SUSAN S. MUCK (CSB No. 126930)
                                            smuck@fenwick.com
                                        2   CATHERINE KEVANE (CSB No. 215501)
                                        3   ckevane@fenwick.com
                                            KATHERINE A. MARSHALL (CSB No. 327042)
                                        4   kmarshall@fenwick.com
                                            FENWICK & WEST LLP
                                        5   555 California Street, 12th Floor
                                            San Francisco, CA 94104
                                        6   Telephone:     415.875.2300
                                        7   Facsimile:     415.281.1350

                                        8   Attorney for Defendants Zuora, Inc.,
                                            Tien Tzuo, and Tyler Sloat
                                        9
                                                                           UNITED STATES DISTRICT COURT
                                       10
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                       11
                                                                              SAN FRANCISCO DIVISION
                                       12
F ENW ICK & W ES T LLP
                         LAW




                                       13
                                            CASEY ROBERTS, Individually and on Behalf      Case No.: 3:19-cv-03422-SI
                          AT
                         ATTO RNEY S




                                       14   of All Others Similarly Situated,
                                                                                           DEFENDANTS’ REPLY IN SUPPORT
                                       15                     Plaintiff,                   OF MOTION TO DISMISS
                                                                                           CONSOLIDATED AMENDED CLASS
                                       16          v.                                      ACTION COMPLAINT

                                       17   ZUORA, INC., TIEN TZUO, and TYLER              Hearing Date:   April 3, 2020
                                            SLOAT,                                         Hearing Time:   10:00 a.m.
                                       18                                                  Dept.:          Courtroom 1, 17th Floor
                                                              Defendant.
                                                                                           Judge:          Hon. Susan Illston
                                       19
                                                                                           Date Action Filed: June 14, 2019
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                             DEFENDANTS’ REPLY ISO MOTION TO
                                             DISMISS CAC                                                      Case No.: 3:19-cv-03422-SI
                                        1                                                  TABLE OF CONTENTS

                                        2                                                                                                                                      Page

                                        3   I.     INTRODUCTION .............................................................................................................. 1

                                        4   II.    THE OPPOSITION CONFIRMS THAT PLAINTIFF CANNOT PLEAD A
                                                   FALSE OR MISLEADING STATEMENT ....................................................................... 2
                                        5
                                                   A.        The Challenged Statements Regarding Zuora’s Business Model and
                                        6                    Products Are Not Actionable .................................................................................. 2

                                        7                    1.         The Challenged Statements Are Puffery ..................................................... 2

                                        8                    2.         Plaintiff Fails to Show That Any Statement is False or Misleading ........... 3

                                        9          B.        The Opposition Fails to Establish That Any Statements Regarding Zuora’s
                                                             Growth Strategy Are Actionable............................................................................. 6
                                       10
                                                   C.        The Opposition Fails to Establish That Any Statements Regarding RevPro
                                       11                    Are Actionable ........................................................................................................ 8

                                       12   III.   PLAINTIFF FAILS TO ALLEGE A STRONG INFERENCE OF SCIENTER................ 9
F ENW ICK & W ES T LLP
                         LAW




                                       13          A.        Repeating Deficient Confidential Witness Allegations Is No Substitute for
                          AT




                                                             Contemporaneous Facts and Does Not Support a Cogent and Compelling
                         ATTO RNEY S




                                       14                    Inference of Scienter ............................................................................................... 9

                                       15          B.        Statements Identified in the Opposition Are Not "Admissions" and Fail to
                                                             Show Scienter ....................................................................................................... 11
                                       16
                                                   C.        The Opposition Has No Answer to the Fact that Defendants’ Stock Sales
                                       17                    Negate Scienter ..................................................................................................... 12

                                       18          D.        The Opposition Fails to Identify a Basis for Invoking Core Operations .............. 13

                                       19          E.        Holistic Review Confirms Plaintiff’s Inability to Plead Scienter ......................... 14

                                       20   IV.    CONCLUSION ................................................................................................................. 14

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                             DEFENDANTS’ REPLY ISO MOTION TO
                                             DISMISS CAC                                                      i                                   Case No.: 3:19-cv-03422-SI
                                        1                                                 TABLE OF AUTHORITIES

                                        2                                                                                                                                  Page

                                        3   CASES

                                        4   Atlas v. Accredited Home Lenders Holding Co.,
                                                556 F. Supp. 2d 1142 (S.D. Cal. 2008) .......................................................................................3
                                        5
                                            Bao v. SolarCity Corp.,
                                        6      2016 WL 54133 (N.D. Cal. Jan. 5, 2016) .................................................................................11

                                        7   Berson v. Applied Signal Tech., Inc.,
                                               527 F.3d 982 (9th Cir. 2008).......................................................................................................6
                                        8
                                            Brodsky v. Yahoo! Inc.,
                                        9      630 F. Supp. 2d 1104 (N.D. Cal 2009) .....................................................................................13

                                       10   City of Dearborn Heights Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc.,
                                                2013 WL 6441843 (N.D. Cal. Dec. 9, 2013) ............................................................................13
                                       11
                                            City of Royal Oak Ret. Sys. v. Juniper Networks, Inc.,
                                       12       880 F. Supp. 2d 1045 (N.D. Cal. 2012) ....................................................................................13
F ENW ICK & W ES T LLP
                         LAW




                                       13   Colyer v. AcelRx Pharm., Inc.,
                          AT




                                               2015 WL 7566809 (N.D. Cal. Nov. 25, 2015)..........................................................................14
                         ATTO RNEY S




                                       14
                                            Curry v. Hansen Med., Inc.,
                                       15      2012 WL 3242447 (N.D. Cal. Aug. 10, 2012)..........................................................................11

                                       16   Fadia v. FireEye, Inc.,
                                               2016 WL 6679806 (N.D. Cal. Nov. 14, 2016)..........................................................................13
                                       17
                                            Gammel v. Hewlett-Packard Co.,
                                       18     905 F. Supp. 2d 1052 (C.D. Cal. 2012).......................................................................................8

                                       19   Hatamian v. AMD, Inc.,
                                               87 F. Supp. 3d 1149 (N.D. Cal. 2015) ......................................................................................11
                                       20
                                            In re Cutera Sec. Litig.,
                                       21       610 F.3d 1103 (9th Cir. 2010).....................................................................................................2

                                       22   In re DDi Corp. Sec. Litig.,
                                                2005 WL 3090882 (C.D. Cal. July 21, 2005) .............................................................................3
                                       23
                                            In re ESS Tech., Inc. Sec. Litig.,
                                       24       2004 WL 3030058 (N.D. Cal. Dec. 1, 2004) ..............................................................................3

                                       25   In re Immune Response Sec. Litig.,
                                                375 F. Supp. 2d 983 (S.D. Cal. 2005) .........................................................................................8
                                       26
                                            In re Intuitive Surgical Sec. Litig.,
                                       27       65 F. Supp. 3d 821 (N.D. Cal. 2014) ..........................................................................................3

                                       28
                                             DEFENDANTS’ REPLY ISO MOTION TO
                                             DISMISS CAC                                                      ii                                 Case No.: 3:19-cv-03422-SI
                                        1   In re NVIDIA Corp. Sec. Litig.,
                                                768 F.3d 1046 (9th Cir. 2014), cert. denied, 135 S. Ct. 2349 (2015) .................................13, 14
                                        2
                                            In re OmniVision Techs., Inc. Sec. Litig.,
                                        3       937 F. Supp. 2d 1090 (N.D. Cal. 2013) ......................................................................................6

                                        4   In re Read-Rite Corp. Sec. Litig.,
                                                335 F.3d 843 (9th Cir. 2003).....................................................................................................12
                                        5
                                            In re Restoration Robotics, Inc. Sec. Litig.,
                                        6       417 F. Supp. 3d 1242 (N.D. Cal. 2019) ......................................................................................7

                                        7   In re Splash Tech. Holdings Inc. Sec. Litig.,
                                                160 F. Supp. 2d 1059 (N.D. Cal. 2001) ......................................................................................3
                                        8
                                            In re Syntex Corp. Sec. Litig.,
                                        9       855 F. Supp. 1086 (N.D. Cal. 1994), aff’d, 95 F.3d 922 (9th Cir. 1996)....................................7

                                       10   In re Violin Memory Sec. Litig.,
                                                2014 WL 5525946 (N.D. Cal. Oct. 31, 2014) .........................................................................6, 8
                                       11
                                            In re VistaCare, Inc. Sec. Litig.,
                                       12       2005 WL 8160681 (D. Ariz. Aug. 19, 2005) ............................................................................12
F ENW ICK & W ES T LLP
                         LAW




                                       13   Kelly v. Electronic Arts, Inc.,
                          AT




                                               2015 WL 1967233 (N.D. Cal. Apr. 30, 2015) (Illston, J.) ....................................................2, 12
                         ATTO RNEY S




                                       14
                                            Livid Holdings Ltd. v. Salomon Smith Barney, Inc.,
                                       15       416 F.3d 940 (9th Cir. 2005).......................................................................................................8

                                       16   Makor Issues & Rights, Ltd. v. Tellabs Inc.,
                                              513 F.3d 702 (7th Cir. 2008).......................................................................................................7
                                       17
                                            Marksman Partners, L.P. v. Chantal Pharm. Corp.,
                                       18     927 F. Supp. 1297 (C.D. Cal. 1996) .........................................................................................13

                                       19   Monachelli v. Hortonworks, Inc.,
                                              225 F. Supp. 3d 1045 (N.D. Cal. 2016) (Illston, J.) ....................................................5, 6, 10, 14
                                       20
                                            Mulligan v. Impax Labs., Inc.,
                                       21      36 F. Supp. 3d 942 (N.D. Cal. 2014) ....................................................................................3, 14

                                       22   No. 84 Employer-Teamster Joint Council Pension Tr. Fund v. Am. W. Holding
                                               Corp.,
                                       23      320 F.3d 920 (9th Cir. 2003).......................................................................................................3

                                       24   Oklahoma Police Pension & Ret. Sys. v. LifeLock, Inc.,
                                               780 F. App’x 480 (9th Cir. 2019) ...............................................................................................4
                                       25
                                            Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund,
                                       26     575 U.S. 175 (2015) ................................................................................................................6, 7

                                       27   Provenz v. Miller,
                                               102 F.3d 1478 (9th Cir. 1996).....................................................................................................6
                                       28
                                             DEFENDANTS’ REPLY ISO MOTION TO
                                             DISMISS CAC                                                       iii                                 Case No.: 3:19-cv-03422-SI
                                        1   Ret. Trust v. RH, Inc.,
                                                302 F. Supp. 3d 1028 (N.D. Cal. 2018) ..............................................................................11, 14
                                        2
                                            Ronconi v. Larkin,
                                        3      253 F.3d 423 (9th Cir. 2001).....................................................................................................11

                                        4   S. Ferry LP, # 2 v. Killinger,
                                                542 F.3d 776 (9th Cir. 2008).....................................................................................................14
                                        5
                                            S. Ferry LP No. 2 v. Killinger,
                                        6       399 F. Supp. 2d 1121 (W.D. Wash. 2005) ..................................................................................3

                                        7   Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
                                                551 U.S. 308 (2007) ..................................................................................................................14
                                        8
                                            Veal v. LendingClub Corp.,
                                        9      2019 WL 5698072 (N.D. Cal. Nov. 4, 2019)..............................................................................5

                                       10   Webb v. SolarCity Corp.,
                                              884 F.3d 844 (9th Cir. 2018).....................................................................................................14
                                       11
                                            Wozniak v. Align Tech., Inc.,
                                       12     2011 WL 2269418 (N.D. Cal. June 8, 2011) ............................................................................11
F ENW ICK & W ES T LLP
                         LAW




                                       13   Zucco Partners, LLC v. Digimarc Corp.,
                          AT




                                               552 F.3d 981 (9th Cir. 2009)...............................................................................................11, 13
                         ATTO RNEY S




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                             DEFENDANTS’ REPLY ISO MOTION TO
                                             DISMISS CAC                                                        iv                                  Case No.: 3:19-cv-03422-SI
                                        1   I.       INTRODUCTION

                                        2            In their opening papers, defendants 1 challenged plaintiff to identify well-pleaded facts and

                                        3   legal authority demonstrating that Zuora made a material misstatement or omission regarding its

                                        4   business model, its growth strategy or its products. Plaintiff’s opposition (“Opposition” or

                                        5   “Opp.”) confirms its inability to meet that challenge for any of the categories of misstatements

                                        6   alleged in the Consolidated Amended Class Action Complaint (“CAC”).

                                        7            First, the Opposition completely ignores the robust body of law establishing that all of the

                                        8   challenged statements – the majority of which are generalized descriptions of Zuora’s overall

                                        9   business model or run-of-the-mill recitations of Zuora’s growth strategies – are nonactionable

                                       10   “puffery.” See MPA at 9-10, 12, 15-16 (collecting cases). The Opposition does not cite a single

                                       11   case holding otherwise.

                                       12            Second, even if the challenged statements were actionable (which they are not), plaintiff
F ENW ICK & W ES T LLP
                         LAW




                                       13   does not and cannot plead that any of them were false. Plaintiff’s core theory is that Zuora
                          AT
                         ATTO RNEY S




                                       14   deceptively represented that its RevPro product and its Billing product were themselves

                                       15   integrated offerings, so that purchase of one product assured the seamless use of the other. But

                                       16   plaintiff’s Opposition points to only one instance in which the word “integration” is used near the

                                       17   word “RevPro” – a single tweet promoting a user conference at the beginning of the class period.

                                       18   Not only does plaintiff fail to explain how the tweet is anything other than nonactionable puffery,

                                       19   plaintiff fails to explain how it constitutes a representation to investors at all.

                                       20            As to the remaining statements regarding Zuora’s business model and growth strategies,

                                       21   plaintiff is unable to identify a single factual allegation establishing that the challenged statements

                                       22   were false. The Opposition does nothing to address the fact that Zuora successfully “cross-sold”

                                       23   its products as it projected it would, that its revenue met or exceeded guidance in every quarter of

                                       24   the class period, and that Zuora’s forward-looking statements were accompanied by robust risk

                                       25   disclosures so that the statements are protected by the safe harbor or the bespeaks caution

                                       26   doctrine.

                                       27
                                            1
                                             All defined terms have the same meaning as in Defendants’ Memorandum of Points and
                                       28   Authorities in Support of Motion to Dismiss (“MPA”), filed January 22, 2020.
                                                DEFENDANTS’ REPLY ISO MOTION TO
                                                DISMISS CAC                                     1                          Case No.: 3:19-cv-03422-SI
                                        1          Third, the Opposition confirms that plaintiff has not satisfied its burden of pleading

                                        2   particularized contemporaneous facts giving rise to an inference of scienter. Zuora’s MPA

                                        3   showed that the confidential witnesses: (1) are not alleged to have had any contact with Mr. Tzuo

                                        4   or Mr. Sloat; (2) lacked any personal knowledge of what they might have known or when; and (3)

                                        5   did not identify any specific documents, meetings, dates, or other details showing that Mr. Tzuo

                                        6   or Mr. Sloat knew any statement was false or misleading. The Opposition makes no real effort to

                                        7   demonstrate otherwise, resorting instead to repetition of the same conclusory and deficient

                                        8   allegations from the CAC.

                                        9          In short, the Opposition confirms that the CAC is nothing more than an impermissible

                                       10   fraud-by-hindsight pleading triggered by a reduction in guidance, not by the disclosure of some

                                       11   supposed “integration” failure. The CAC comes nowhere close to meeting plaintiff’s burden of

                                       12   pleading particularized facts showing fraud and should therefore be dismissed.
F ENW ICK & W ES T LLP
                         LAW




                                       13   II.    THE OPPOSITION CONFIRMS THAT PLAINTIFF CANNOT PLEAD A FALSE
                          AT




                                                   OR MISLEADING STATEMENT
                         ATTO RNEY S




                                       14
                                                   A.      The Challenged Statements Regarding Zuora’s Business Model and Products
                                       15                  Are Not Actionable
                                       16                  1.      The Challenged Statements Are Puffery
                                       17          Plaintiff’s central theory is that Zuora’s general statements about its products and business

                                       18   model were fraudulent because the Company failed to note that customers using both Billing and

                                       19   RevPro were supposedly unable to integrate data between the two products. See, e.g., CAC ¶¶

                                       20   161, 163, 165, 167; Opp. at 10-12. Defendants’ opening brief established that these statements

                                       21   are nonactionable puffery, too vague to be actionable, or both. See MPA at 9-10. Plaintiff tries to

                                       22   sidestep the issue by arguing that courts are reluctant to hold that statements are puffery at the

                                       23   pleading stage. See Opp. at 10 n.2. That erroneous assertion is refuted by the numerous cases

                                       24   from the Ninth Circuit and this Court dismissing claims on precisely this basis. See MPA at 9-10;

                                       25   see, e.g., In re Cutera Sec. Litig., 610 F.3d 1103, 1112 (9th Cir. 2010) (affirming dismissal of

                                       26   complaint on the basis of puffery); Kelly v. Electronic Arts, Inc., 2015 WL 1967233, at *7-8

                                       27   (N.D. Cal. Apr. 30, 2015) (Illston, J.) (dismissing securities class action on basis that alleged

                                       28
                                             DEFENDANTS’ REPLY ISO MOTION TO
                                             DISMISS CAC                                      2                          Case No.: 3:19-cv-03422-SI
                                        1   misstatements were nonactionable puffery). 2

                                        2            The Opposition next pivots to arguing – again incorrectly – that the challenged statements

                                        3   cannot be puffery because the “purported integrated functionality of Zuora’s solution” was a

                                        4   “material topic” for the Company’s investors. Opp. at 10. This is not the law. Whether a topic is

                                        5   material has no bearing on whether particular statements are actionable; the appropriate inquiry is

                                        6   whether the particular statement, taken in context, is so generalized or vague that a reasonable

                                        7   investor would not rely on it when considering the total mix of available information. See In re

                                        8   Splash Tech. Holdings Inc. Sec. Litig., 160 F. Supp. 2d 1059, 1069 (N.D. Cal. 2001). 3 Moreover,

                                        9   none of the statements plaintiff challenges mentions or refers to the “topic” of integration.

                                       10   Taking the challenged statements in context, they are precisely the sort of generalized statements

                                       11   about a company’s business that courts repeatedly hold – in cases plaintiff fails to acknowledge –

                                       12   are too vague to be actionable. See MPA at 10 (citing cases). 4
F ENW ICK & W ES T LLP
                         LAW




                                       13                   2.      Plaintiff Fails to Show That Any Statement is False or Misleading
                          AT
                         ATTO RNEY S




                                       14            As set forth in the MPA, even if the identified statements were actionable (and they are

                                       15   not), plaintiff’s claim would still fail because it fails to plead particularized facts that contradict

                                       16   any challenged statement. MPA at 10-12. Plaintiff has no meaningful response. The Opposition

                                       17   concedes that not one of the challenged statements mentions integration. Opp. at 11. The

                                       18   Opposition also concedes that Zuora did offer products that allowed customers to “quote, order,

                                       19   2
                                              Neither of the cases plaintiff cites compels a different conclusion; in both cases, the court did
                                            engage in a puffery analysis. See In re DDi Corp. Sec. Litig., 2005 WL 3090882, at *15 (C.D.
                                       20   Cal. July 21, 2005); Mulligan v. Impax Labs., Inc., 36 F. Supp. 3d 942, 967 n.2 (N.D. Cal. 2014)
                                            (finding that two challenged statements were nonactionable puffery and dismissing claims).
                                       21   3
                                              No case cited by plaintiff relies on a so-called “material topic” theory; instead the courts in each
                                            considered whether the challenged statement was too vague to be actionable. In re Intuitive
                                       22   Surgical Sec. Litig., 65 F. Supp. 3d 821, 834 (N.D. Cal. 2014); Atlas v. Accredited Home Lenders
                                            Holding Co., 556 F. Supp. 2d 1142, 1155 (S.D. Cal. 2008).
                                       23   4
                                              No case cited by plaintiff held that generalized business descriptions such as those here are
                                            actionable. Instead, plaintiff’s cases involved statements containing specific measurable or
                                       24   quantifiable data, such as financial results, number of customers, or manufacturing and quality
                                            control changes. S. Ferry LP No. 2 v. Killinger, 399 F. Supp. 2d 1121, 1129 (W.D. Wash. 2005);
                                       25   DDi, 2005 WL 3090882, at *15; Impax Labs, 36 F. Supp. 3d at 966; In re ESS Tech., Inc. Sec.
                                            Litig., 2004 WL 3030058, at *11 (N.D. Cal. Dec. 1, 2004). The remaining cases are entirely
                                       26   inapposite as they involved the failure to disclose allegedly known compliance violations (In re
                                            Volkswagen “Clean Diesel” Mkg. Sales Practices, & Prods. Liab. Litig., 2017 WL 66281, at *17
                                       27   (N.D. Cal. Jan. 4, 2017)) or governmental investigations (No. 84 Employer-Teamster Joint
                                            Council Pension Tr. Fund v. Am. W. Holding Corp., 320 F.3d 920, 935 (9th Cir. 2003)),
                                       28   allegations not present here.
                                                DEFENDANTS’ REPLY ISO MOTION TO
                                                DISMISS CAC                                     3                          Case No.: 3:19-cv-03422-SI
                                        1   bill, recognize revenue, report and automate the entire customer lifecycle from a single platform,”

                                        2   that Zuora’s products did cover “both your quote-to-cash solution as well as your revenue

                                        3   automation,” that Billing did “[c]apture orders, subscriptions, invoices, payments, and AR,” and

                                        4   that RevPro did “[r]ecognize revenue.” See Opp. at 8, 11-12. Indeed, both the Opposition and

                                        5   the CAC expressly acknowledge that Zuora could and did deploy its products and that RevPro

                                        6   was deployed on the systems of hundreds of clients (CAC ¶ 35; Opp. 4, 8-9, 11) – facts that refute

                                        7   any theory that Zuora misrepresented its business model and products. 5

                                        8            Next, plaintiff resorts to selectively excerpting and piecing together snippets from

                                        9   unrelated statements – often made months apart and on different topics – and then argues

                                       10   (incorrectly) that the resulting purported “statements” were misleading because they created an

                                       11   “impression” that “customers using the Zuora Central Platform, together with Zuora Billing and

                                       12   Zuora RevPro, are able to integrate the data between two models [RevPro or Billing] through
F ENW ICK & W ES T LLP
                         LAW




                                       13   automation.” Opp. at 10-11. However, read in context, as plaintiff urges (see Opp. at 11), the
                          AT
                         ATTO RNEY S




                                       14   statements say no such thing.

                                       15            For example, plaintiff pulls a phrase from Zuora’s December 11, 2018 press release titled

                                       16   “Zuora Announces its Winter ’19 Release” that “Zuora’s solution allowed ‘automation and

                                       17   usability across Zuora Billing, Zuora Collect, and Zuora RevPro”” and then claims that it is

                                       18   “demonstrably false” because there was “no Zuora-RevPro integration.” Id. at 10. Putting aside

                                       19   that across does not mean between, as plaintiff suggests, read in context (including those portions

                                       20   plaintiff purposefully omits), what the statement actually said was that Zuora “today announced

                                       21   its Winter ’19 product release with a focus on automation and usability across Zuora Billing,

                                       22   Zuora Collect, and Zuora RevPro.” See CAC ¶ 176. The press release then went on to discuss

                                       23
                                            5
                                              Far from supporting plaintiff’s claims, in Oklahoma Police Pension & Ret. Sys. v. LifeLock,
                                       24   Inc., 780 F. App’x 480, 483 (9th Cir. 2019) – an unpublished non-precedential decision – the
                                            Ninth Circuit found that the defendant’s generalized statements that its product “will keep
                                       25   members up to date on significant breaches” and is “the most comprehensive product on the
                                            market” were not misleading. Id. n.7. The representation that was deemed actionable – that the
                                       26   company provided “real-time” alerts – was controverted by facts showing that 70% of alerts were
                                            stale, that management received detailed statistics showing the alerts were stale, and that
                                       27   LifeLock had entered into an FTC consent decree requiring it to stop exaggerating its capabilities.
                                            Id. at 484. By contrast, plaintiff here does not allege any particularized facts that would render
                                       28   Zuora’s generalized statements regarding its business model or products misleading.
                                                DEFENDANTS’ REPLY ISO MOTION TO
                                                DISMISS CAC                                    4                        Case No.: 3:19-cv-03422-SI
                                        1   each distinct product release, separately noting that Billing’s “new Workflow tools enable users

                                        2   to: Automate Billing Tasks” and “Zuora RevPro Continues to Focus on Revenue Automation and

                                        3   ASC 606 Compliance,” and never once discussing integration of the two products. Id. The law

                                        4   is clear: statements are not actionable where, as here, “the reasons Plaintiffs offer as to why many

                                        5   of the statements are false or misleading bear no connection to the substance of the statements.”

                                        6   Veal v. LendingClub Corp., 2019 WL 5698072, at *12 (N.D. Cal. Nov. 4, 2019); see also

                                        7   Monachelli v. Hortonworks, Inc., 225 F. Supp. 3d 1045, 1054-55 (N.D. Cal. 2016) (Illston, J.)

                                        8   (dismissing claims where plaintiff failed to plead that allegedly undisclosed facts, even if taken as

                                        9   true, did not contradict public statements). 6

                                       10            Moreover, even if the statements could be read as plaintiff suggests (and they cannot),

                                       11   plaintiff’s claim would still fail because plaintiff does not identify any facts to support its

                                       12   conclusion that Zuora and RevPro could not be integrated, much less that Mr. Tzuo or Mr. Sloat
F ENW ICK & W ES T LLP
                         LAW




                                       13   knew that to be the case. See Sec. III.A. Indeed, the Opposition and CAC acknowledge that
                          AT
                         ATTO RNEY S




                                       14   some customers were able to integrate the two products. See CAC ¶¶ 35, 108, 158; Opp. at 4, 6.

                                       15            Finally, the Opposition makes no effort to reconcile its theory with the numerous express,

                                       16   detailed risk disclosures in Zuora’s securities filings, which specifically warned investors that,

                                       17   inter alia, deployment was complex and lengthy and “unexpected complexities or delays

                                       18   associated with deployment” could result in customer dissatisfaction and negatively affect the

                                       19   business, operating results, financial condition, and growth prospects. See MPA at 11-12.

                                       20   Instead, plaintiff claims that the risk factors should have also warned “investors that Zuora lacked

                                       21   6
                                              By contrast, the cases cited by plaintiff involved allegations that specifically contradicted
                                            affirmative statements. See In re Daou Sys. Inc., 411 F.3d 1006, 1020 (9th Cir. 2005) (statement
                                       22   that employee turnover was 6.8% was contradicted by allegation that actual turnover exceeded
                                            40%); In re Impinj, Inc. Sec. Litig., 2019 WL 4917101, at *2 (W.D. Wash. Oct. 4, 2019)
                                       23   (representation that product could track location within 1.5 feet was contradicted by allegation
                                            that it could not even track within the correct room); Schueneman v. Arena Pharm, Inc., 840 F.3d
                                       24   698, 706 (9th Cir. 2016) (statement that drug was safe and referring to animal studies was
                                            contradicted by allegation that animal study showed the drug caused brain and skin cancer in
                                       25   rats); In re Atossa Genetics, Inc. Sec. Litig., 868 F.3d 784, 794-96 (9th Cir. 2017) (representation
                                            that product had “gone through all of the FDA clearance process” was contradicted by allegation
                                       26   that FDA had notified company that product was not cleared); Roberti v. OSI Sys., Inc., 2015 WL
                                            1985562, at *9-10 (C.D. Cal. Feb. 27, 2015) (representation that product for a specific contract
                                       27   was completed and that $67 million order was “in backlog” was contradicted by allegations
                                            showing that product was far from complete and order would be canceled).
                                       28
                                                DEFENDANTS’ REPLY ISO MOTION TO
                                                DISMISS CAC                                    5                          Case No.: 3:19-cv-03422-SI
                                        1   a Zuora-RevPro integration altogether such that virtually no customer could operate the combined

                                        2   product.” Opp. at 12. Plaintiff pleads no facts to support that assertion. 7 In any case, the legal

                                        3   standard does not require a company to have predicted the exact manner in which the disclosed

                                        4   risks would come to pass; it is sufficient that risk disclosures are specific, detailed, and cover the

                                        5   allegedly undisclosed facts. See In re Violin Memory Sec. Litig., 2014 WL 5525946, at *12-13

                                        6   (N.D. Cal. Oct. 31, 2014); see also Omnicare, Inc. v. Laborers Dist. Council Constr. Indus.

                                        7   Pension Fund, 575 U.S. 175, 190 (2015) (statements must be read “in light of all [the]

                                        8   surrounding text, including hedges, disclaimers, and apparently conflicting information”).

                                        9            In sum, plaintiff’s failure to plead that any statement “affirmatively create[s] an

                                       10   impression of a state of affairs that differs in a material way from the one that actually exists” is

                                       11   fatal to its claims. Monachelli, 225 F. Supp. 3d at 1054-55; In re OmniVision Techs., Inc. Sec.

                                       12   Litig., 937 F. Supp. 2d 1090, 1099-1100 (N.D. Cal. 2013).
F ENW ICK & W ES T LLP
                         LAW




                                       13            B.     The Opposition Fails to Establish That Any Statements Regarding Zuora’s
                          AT




                                                            Growth Strategy Are Actionable
                         ATTO RNEY S




                                       14
                                                     The opening papers challenged plaintiff to explain how statements regarding Zuora’s
                                       15
                                            growth strategy of “increasing transaction volume and upsells and cross-sells with additional
                                       16
                                            products and services” were actionable in light of (1) the controlling authority holding that such
                                       17
                                            statements are nonactionable puffery, (2) the lack of any particularized facts showing the
                                       18
                                            statements were false, and (3) the protections of the bespeaks caution doctrine and safe harbor.
                                       19
                                            MPA 12-14. Plaintiff fails to meet that challenge.
                                       20
                                                     First, the Opposition completely ignores the cases cited by defendants holding that
                                       21
                                            statements of corporate strategy regarding upselling and cross-selling are not actionable as a
                                       22
                                            matter of law. See MPA at 12; see, e.g., Monachelli, 225 F. Supp. 3d at 1055. Plaintiff does not
                                       23
                                            cite a single case holding otherwise.
                                       24
                                                     Second, the Opposition’s conclusory assertion that “upselling was not a viable or
                                       25
                                            7
                                              In re Quality Systems, Inc. Sec. Litig., 865 F.3d 1130, 1140 (9th Cir. 2017) is inapposite.
                                       26   Quality Systems does not excuse an inability to plead falsity. To the contrary, it merely asks
                                            courts to evaluate non-forward-looking portions of “mixed” statements (statements with distinctly
                                       27   forward and present/historical parts) as they do any other statement. See 865 F.3d at 1142-45.
                                            Neither Provenz v. Miller, 102 F.3d 1478, 1492-93 (9th Cir. 1996) nor Berson v. Applied Signal
                                       28   Tech., Inc., 527 F.3d 982, 987 (9th Cir. 2008) discusses risk factors or is otherwise relevant.
                                                DEFENDANTS’ REPLY ISO MOTION TO
                                                DISMISS CAC                                    6                         Case No.: 3:19-cv-03422-SI
                                        1   sustainable method for revenue growth” fails to plead falsity. See In re Restoration Robotics, Inc.

                                        2   Sec. Litig., 417 F. Supp. 3d 1242, 1258 (N.D. Cal. 2019) (plaintiff’s “burden to show falsity, not

                                        3   inadequacy” of the Company’s stated strategy). Plaintiff concedes that Zuora did successfully

                                        4   cross-sell its separate products (Opp. at 14), and Zuora’s financial results reflect growth

                                        5   consistent with its guidance – facts that dispose of plaintiff’s claim. In re Syntex Corp. Sec.

                                        6   Litig., 855 F. Supp. 1086, 1094 (N.D. Cal. 1994) (no fraud where “predictions proved to be

                                        7   accurate”), aff’d, 95 F.3d 922 (9th Cir. 1996).

                                        8            Third, plaintiff ignores both the statements themselves, which plainly discussed future

                                        9   strategies for expanding Zuora’s business, and the ample case law confirming that those

                                       10   statements are forward-looking and protected by the PLSRA’s safe harbor or the bespeaks caution

                                       11   doctrine. See MPA at 14-15 (citing cases); Marshall Dec. Ex. B at 106 (Zuora aimed to grow

                                       12   through expanding relationships with existing customers by “increasing transaction volume and
F ENW ICK & W ES T LLP
                         LAW




                                       13   upsells and cross-sells with additional products and services”). In their place, the Opposition
                          AT
                         ATTO RNEY S




                                       14   cobbles together snippets from various statements and then claims that Zuora made “statements

                                       15   about their ability to and success in upselling.” Opp. at 12-13; 15. The law, however, is clear:

                                       16   statements must be read in context; doing so here confirms they are forward-looking and non-

                                       17   actionable. 8 See Omnicare, 575 U.S. at 190-91 (statements must be read in context). The out-of-

                                       18   circuit cases cited by plaintiff confirm that conclusion. See Makor Issues & Rights, Ltd. v.

                                       19   Tellabs Inc., 513 F.3d 702, 705 (7th Cir. 2008) (finding that a statement that “sales are ‘still going

                                       20   strong’” did not entitle defendant to safe harbor protection as to “the statement’s representation

                                       21   concerning current sales”) (emphasis added).

                                       22            Plaintiff cannot demonstrate that Zuora’s extensive, specific risk disclosures – which

                                       23   warned investors, among other things, that its programs “may not have the desired effect and may

                                       24   not expand sales” and that deployment failures could adversely impact the ability to “upsell”

                                       25   – did not provide meaningful cautionary language. See MPA at 14; Marshall Decl. Ex. B at 16,

                                       26   8
                                             For example, plaintiff lifts the phrase “tailwinds in the business” from the May 31, 2018 earnings
                                            call transcript and suggests that it amounted to a representation about the Company’s ability to
                                       27   cross-sell or upsell its products. But read in context, the statement said no such thing. CAC
                                            ¶ 196 (“We’re not breaking out the RevPro-specific billings and revenue. However, we do see a
                                       28   lot of tailwinds in the business.”).
                                                DEFENDANTS’ REPLY ISO MOTION TO
                                                DISMISS CAC                                   7                         Case No.: 3:19-cv-03422-SI
                                        1   18. The Opposition does not even address the actual disclosures, relying solely on the argument

                                        2   that Zuora’s warnings were inadequate because they did not mention the Billing-RevPro

                                        3   integration. See Opp. at 15-16. That is not the law; see Violin Memory, 2014 WL 5525946, at

                                        4   *12-14 (risk disclosures are meaningful so long as they are sufficiently comprehensive to cover

                                        5   the alleged misrepresentations). 9

                                        6            C.     The Opposition Fails to Establish That Any Statements Regarding RevPro
                                                            Are Actionable
                                        7
                                                     Finally, the Opposition makes no meaningful effort to address defendants’ arguments or
                                        8
                                            legal authorities detailing why plaintiff’s allegations regarding the June 5, 2018 tweet or
                                        9
                                            statements regarding the functionality of and potential demand for RevPro fail to state a claim.
                                       10
                                                     June 5, 2018 Tweet. The June 5, 2018 tweet which promoted a Zuora user conference is
                                       11
                                            a paradigmatic example of nonactionable puffery. See MPA at 15. Plaintiff does not seriously
                                       12
F ENW ICK & W ES T LLP




                                            argue otherwise, or address the cases which establish that it is nonactionable puffery. Instead,
                         LAW




                                       13
                                            plaintiff pulls a single phrase, “Zuora + RevPro integration,” 10 out of context – and then claims
                          AT
                         ATTO RNEY S




                                       14
                                            that “there is nothing unclear or equivocal” about it. Opp. at 9. But the Opposition completely
                                       15
                                            fails to demonstrate how, read in context, this tweet – which is the only challenged statement in
                                       16
                                            the entire CAC that even mentions the word integration – makes any representation whatsoever,
                                       17
                                            let alone one that is false and misleading. Plaintiff likewise does not identify a single
                                       18
                                            contemporaneous fact to suggest that the tweet was false. See Sec. III. A.
                                       19
                                            9
                                             Neither of the cases plaintiff cites are to the contrary. In In re Immune Response Sec. Litig., 375
                                       20   F. Supp. 2d 983 (S.D. Cal. 2005), the defendant company’s “warnings” about undisclosed
                                            efficacy studies consisted of (i) referring to the possibility of “additional clinical trials” and (ii)
                                       21   “risks set forth from time to time in [the company’s] SEC filings.” The court concluded that
                                            neither was sufficiently specific to warn investors that clinical studies already showed the drug to
                                       22   be ineffective. Id. at 1035. In Livid Holdings Ltd. v. Salomon Smith Barney, Inc., 416 F.3d 940,
                                            947 (9th Cir. 2005), the Ninth Circuit rejected application of the “bespeaks caution” doctrine
                                       23   where the alleged misstatement was deemed by the court to be a statement of historic fact.
                                       24   10
                                               The Opposition parrots these three words twelve times and claims that Zuora “repeatedly
                                            promoted a non-existent ‘Zuora + RevPro integration.’” Opp. at 2 (emphasis added). In fact,
                                       25   Zuora used the phrase only once, in a single tweet, and the full text of the tweet (which the
                                            Opposition ignores) speaks for itself: “Don’t underestimate the complexity of revenue
                                       26   recognition. The deep dark depths are very, very complex! Thank goodness for Zuora + RevPro
                                            integration for seamless order-to-revenue process! #Subscribed #revrec.” See MPA at 15;
                                       27   Gammel v. Hewlett-Packard Co., 905 F. Supp. 2d 1052, 1071 (C.D. Cal. 2012) (statement that
                                            company “underscores its strategy to provide a seamless, secure, context-aware experience across
                                       28   its product portfolio” is nonactionable).
                                                DEFENDANTS’ REPLY ISO MOTION TO
                                                DISMISS CAC                                    8                         Case No.: 3:19-cv-03422-SI
                                        1          Statements Regarding Functionality. The moving papers demonstrated that statements

                                        2   regarding RevPro’s functionality were not actionable both because they are puffery and because

                                        3   plaintiff never challenges their accuracy. Plaintiff does not purport to allege that RevPro could

                                        4   not “process in real time” or otherwise perform as described, and plaintiff concedes that RevPro

                                        5   was deployed at over 100 customers. CAC ¶¶ 35, 58, 151-158. The Opposition does not identify

                                        6   a single contemporaneous fact to the contrary, instead confirming that RevPro could process

                                        7   revenue and was deployed as a separate standalone product. Opp. at 11.

                                        8          Statements Regarding Demand for RevPro. Plaintiff has seemingly abandoned its claims

                                        9   based on statements regarding future demand for RevPro, mentioning the statements briefly in a

                                       10   discussion of cross-selling and then never addressing any of defendants’ arguments. See Opp. at

                                       11   12. The Opposition does not address any of the case law establishing that these statements are

                                       12   classic puffery, and that to the extent they address future demand, they are forward-looking
F ENW ICK & W ES T LLP
                         LAW




                                       13   statements protected by the safe harbor. See MPA at 16-17 (citing cases). Accordingly, plaintiff
                          AT
                         ATTO RNEY S




                                       14   has entirely failed to meet its burden to plead that any of these statements are false or misleading.

                                       15   III.   PLAINTIFF FAILS TO ALLEGE A STRONG INFERENCE OF SCIENTER
                                       16          A.      Repeating Deficient Confidential Witness Allegations Is No Substitute for
                                                           Contemporaneous Facts and Does Not Support a Cogent and Compelling
                                       17                  Inference of Scienter
                                       18          Defendants’ opening brief highlighted the CAC’s complete lack of any particularized facts

                                       19   that could possibly establish Mr. Tzuo or Mr. Sloat’s purported mental state at the time of any

                                       20   statement, and challenged plaintiff to meet its burden to identify (1) allegations establishing any

                                       21   CW’s personal knowledge or reliability and (2) specific, contemporaneous facts that could

                                       22   possibly suggest that Mr. Tzuo or Mr. Sloat knew that any statement was false or misleading

                                       23   when made. The Opposition confirms that plaintiff has not and cannot meet that challenge.

                                       24          The Opposition does not meaningfully address the Ninth Circuit authority defendants

                                       25   cited establishing that the CW allegations are deficient. See MPA at 18-22. Instead, plaintiff

                                       26   brushes past this controlling authority, offering the blanket assertion in various footnotes that

                                       27   unlike in those cases, plaintiff here alleges “direct contact” between the CWs and Mr. Tzuo and

                                       28   Mr. Sloat and provides “much more detail” or “the exact” or “specific details.” Opp. at 17 nn.6, 7
                                             DEFENDANTS’ REPLY ISO MOTION TO
                                             DISMISS CAC                                      9                         Case No.: 3:19-cv-03422-SI
                                        1   and 21, nn.12, 13, 14. Not so. There is not one allegation in the CAC establishing direct contact,

                                        2   a fact the Opposition itself confirms as none of the paragraphs plaintiff cites allege any direct

                                        3   contact between any CW and either Mr. Tzuo or Mr. Sloat. See CAC ¶ 75 (Mr. Sloat spoke at a

                                        4   “monthly” meeting that CW-1 does not allege he attended), ¶ 76 (Mr. Sloat “would attend”

                                        5   “internal forums” with the “C-suite” that none of the CWs attended), ¶ 101 (Mr. Tzuo and Mr.

                                        6   Sloat participated in “weekly calls with the Company’s Vice Presidents,” which did not include

                                        7   any of the CWs; CW-1 was pulled into a “couple of executive meetings” with unspecified

                                        8   “founders” of Zuora (but not Mr. Tzuo or Mr. Sloat)). 11 Plaintiff also asserts – with no factual

                                        9   support – that CW1 had personal knowledge, but then describes an allegation that CW1 passed

                                       10   information to a supervisor who may or may not have had calls with Mr. Tzuo or Mr. Sloat. Opp.

                                       11   at 19. That plaintiff does not allege that CW1 had any knowledge of whether this information

                                       12   was ever passed to Mr. Tzuo or Mr. Sloat renders the allegation entirely irrelevant to scienter.
F ENW ICK & W ES T LLP
                         LAW




                                       13   See id.
                          AT
                         ATTO RNEY S




                                       14             The Opposition also confirms that plaintiff cannot identify any of the specific details

                                       15   necessary to plead scienter. Although the Opposition spends pages repeating the CAC’s

                                       16   conclusory allegations, repetition is no substitute for well-pleaded facts. For example, plaintiff

                                       17   makes the boilerplate assertions that defendants “attended meetings, as well as received, reviewed

                                       18   and had access to reports and data, which undermined their representations,” that “project

                                       19   meetings” might have been held at some unspecified times, and that “Sloat received Google

                                       20   documents and email threads tracking the project’s status.” Opp. at 18-19. But the Opposition

                                       21   does not cite a single allegation that a single fact was ever conveyed to Mr. Tzuo or Mr. Sloat that

                                       22   would have rendered any of the challenged statements false or misleading. See Monachelli, 225

                                       23   F. Supp. 3d at 1057-58 (no scienter where CW allegations do not adequately establish that any

                                       24   11
                                               Plaintiff references legal standards that the CAC does not meet. Although the Opposition cites
                                            a case stating that scienter may be found when a CW reports directly to an executive, the
                                       25   Opposition then proceeds to recount the alleged reporting structure for CW-2, who, based on
                                            plaintiff’s own allegations, did not report directly to Mr. Sloat. See Opp. at 18 n.8. Moreover,
                                       26   plaintiff’s transparent attempt to promote the CWs to “executives” is defied by allegations
                                            establishing they were lower-ranking employees, several layers below Mr. Tzuo and Mr. Sloat.
                                       27   See ¶¶ 60, 65, 103, 110. And although plaintiff tries to ascribe knowledge to Mr. Tzuo and Mr.
                                            Sloat by referring to the “C-suite,” “executives,” or “founders” (Opp. at 19), no CW actually
                                       28   alleges that he or she knows that relevant facts were conveyed to Mr. Tzuo or Mr. Sloat.
                                             DEFENDANTS’ REPLY ISO MOTION TO
                                             DISMISS CAC                                       10                        Case No.: 3:19-cv-03422-SI
                                        1   statement made by defendants was false); Bao v. SolarCity Corp., 2016 WL 54133, at *6 (N.D.

                                        2   Cal. Jan. 5, 2016) (CW allegations that are not specific as to time cannot contribute to scienter);

                                        3   Wozniak v. Align Tech., Inc., 2011 WL 2269418, at *12 (N.D. Cal. June 8, 2011) (vague and

                                        4   conclusory allegations as to meetings with executives not indicative of scienter).

                                        5          Plaintiff’s repetitive, generic discussion of the alleged technical projects to integrate

                                        6   Billing and RevPro is likewise devoid of any of the requisite specifics and, if anything, confirms

                                        7   that until the Company’s announcement on May 30, 2019, Zuora was diligently working on

                                        8   integration. See Opp. at 17-20; MPA at 19-20. Moreover, to the extent that plaintiff alleges such

                                        9   projects faced difficulties, that alone “does not make a lie out of any of the alleged false

                                       10   statements.” Ronconi v. Larkin, 253 F.3d 423, 434 (9th Cir. 2001).

                                       11          Similarly, the opposition confirms that the CWs’ allegations that “clients were upset” are

                                       12   wholly conclusory and unsupported by a single well-pleaded fact, and are ultimately irrelevant.
F ENW ICK & W ES T LLP
                         LAW




                                       13   For example, plaintiff claims CW3 “observed” a November or December 2018 email “thread”
                          AT
                         ATTO RNEY S




                                       14   regarding a customer complaint, but does not allege that CW3 was copied on the email or that he

                                       15   actually read it, or provide any of the details that would provide credibility to its account. Opp. at

                                       16   20; see Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 998 (9th Cir. 2009) (CW

                                       17   statements that do not reflect “reliable personal knowledge of the defendants’ mental state” fail to

                                       18   support scienter). None of the other allegations are supported by particularized facts, and even if

                                       19   they were, plaintiff failed to explain how they could render any of the challenged statements false

                                       20   or misleading. See MPA at 20. 12

                                       21          B.      Statements Identified in the Opposition Are Not “Admissions” and Fail to
                                                           Show Scienter
                                       22
                                                   Plaintiff ascribes various “admissions” to Mr. Sloat or Mr. Tzuo that supposedly support
                                       23

                                       24   12
                                               Unlike here, in each case cited by plaintiff, the CWs had direct, personal knowledge of what
                                            defendants knew based on first-hand observation or attendance at meetings with the defendants.
                                       25   See City of Miami Gen. Emps.’ & Sanitation Emps.’ Ret. Trust v. RH, Inc., 302 F. Supp. 3d 1028,
                                            1043-44 (N.D. Cal. 2018) (CWs alleged they personally observed defendant obtain knowledge of
                                       26   allegedly omitted fact); Curry v. Hansen Med., Inc., 2012 WL 3242447, at *9 (N.D. Cal. Aug. 10,
                                            2012) (CWs alleged they attended weekly meetings with defendants where allegedly omitted
                                       27   facts were discussed); Hatamian v. AMD, Inc., 87 F. Supp. 3d 1149, 1164 (N.D. Cal. 2015) (CWs
                                            alleged they attended daily and weekly meetings with defendants where allegedly omitted facts
                                       28   were discussed).
                                             DEFENDANTS’ REPLY ISO MOTION TO
                                             DISMISS CAC                                      11                         Case No.: 3:19-cv-03422-SI
                                        1   an inference of scienter (Opp. 22-23), but none of the comments demonstrate what either

                                        2   executive knew at the time of the alleged Class Period misstatements. See In re Read-Rite Corp.

                                        3   Sec. Litig., 335 F.3d 843, 846 (9th Cir. 2003) (later statement must “directly contradict[] or [be]

                                        4   inconsistent with the earlier statement”); Kelly, 2015 WL 1967233, at *9-10 (no admission where

                                        5   later statement did not contradict any alleged misstatements). 13 Mr. Sloat’s supposed statement

                                        6   “in early 2018,” prior to the start of the Class Period, that “Zuora needed to get its act together

                                        7   with RevPro” does not even mention integration and, if anything, suggests that the Company was

                                        8   focused on supporting RevPro. 14 Likewise, the allegation that Mr. Tzuo made a decision to

                                        9   launch an integration project following a “proof of concept” (Opp. 22) in no way suggests that he

                                       10   knew integration was doomed to fail, but just the opposite – that Zuora was dedicating resources

                                       11   and working toward integration. And plaintiff’s reliance on the May 30 statement is equally

                                       12   misplaced; the statement confirmed that RevPro had been successfully implemented at “close to
F ENW ICK & W ES T LLP
                         LAW




                                       13   100 customers” prior to ASC 606, that Zuora was working on integration between RevPro and
                          AT
                         ATTO RNEY S




                                       14   Billing, and that integration was “taking longer than expected” – nothing that contradicts an

                                       15   earlier statement. MPA at 21-22.

                                       16          C.      The Opposition Has No Answer to the Fact that Defendants’ Stock Sales
                                                           Negate Scienter
                                       17
                                                   Plaintiff has no answer for the fact that the CAC’s trading allegations negate scienter. See
                                       18
                                            MPA 22-23. Plaintiff concedes that Mr. Tzuo did not sell a single share of stock during the
                                       19
                                            Class Period and remained one of Zuora’s largest shareholders – facts that negate scienter.
                                       20
                                            Plaintiff also concedes that Mr. Sloat’s sales were made pursuant to a non-discretionary 10b5-1
                                       21
                                            and fails to identify any factual support to overcome this “innocent” explanation for stock sales.
                                       22

                                       23   13
                                              Plaintiff ignores these decisions and cites no cases finding that similar statements are
                                            admissions. Cf. In re VistaCare, Inc. Sec. Litig., 2005 WL 8160681, at *2 (D. Ariz. Aug. 19,
                                       24   2005) (noting plaintiff’s admission theory based on allegations that company “implemented
                                            aggressive corrective action” to remedy undisclosed Medicare Cap violations).
                                       25
                                            14
                                              Indeed, the remark is entirely consistent with the Company’s disclosures that its solution is
                                       26   deployed “into a broad range of complex workflows,” and that the Company’s “future success”
                                            would “depend in part on [Zuora’s] ability to increase both the speed and success of our
                                       27   deployments, by . . . increasing our ability to integrate into large-scale, complex technology
                                            environments” (Marshall Decl. Ex. B at 18) and that Zuora was “still determining how best to
                                       28   market, price and support adoption” of RevPro (id. at 22).
                                             DEFENDANTS’ REPLY ISO MOTION TO
                                             DISMISS CAC                                      12                         Case No.: 3:19-cv-03422-SI
                                        1   City of Royal Oak Ret. Sys. v. Juniper Networks, Inc., 880 F. Supp. 2d 1045, 1069 (N.D. Cal.

                                        2   2012). In fact, the Opposition confirms that Mr. Sloat’s sales followed earning releases – a

                                        3   “common practice among corporate executives” – and that he retained over half of his shares

                                        4   during the Class Period; all of which negates scienter. Opp. at 23-24; see Brodsky v. Yahoo! Inc.,

                                        5   630 F. Supp. 2d 1104, 1108-19 (N.D. Cal 2009); MPA at 23. 15 The Opposition likewise fails to

                                        6   explain how any sales made by Mr. Diouane – who is not named in this action – are relevant or

                                        7   unusual. 16

                                        8           D.     The Opposition Fails to Identify a Basis for Invoking Core Operations
                                        9           Plaintiff’s attempt to invoke the unpleaded “core operations” theory (Opp. at 24-25) falls

                                       10   flat. In order to invoke the core operations theory, plaintiff must put forth specific facts to show

                                       11   “actual access” to information contradicting the challenged statements. Fadia v. FireEye, Inc.,

                                       12   2016 WL 6679806, at *16 (N.D. Cal. Nov. 14, 2016) (rejecting reliance on core operations
F ENW ICK & W ES T LLP
                         LAW




                                       13   theory based on general allegations of access to information). Here, plaintiff’s generic allegations
                          AT
                         ATTO RNEY S




                                       14   that Mr. Sloat and Mr. Tzuo received “reports” or attended “meetings” are decisively insufficient.

                                       15   See Zucco, 552 F.3d at 1000-01 (complaint must allege facts showing that falsity would have

                                       16   been “patently obvious” or that defendants had “actual access” to information specifically

                                       17   contradicting the challenged statements”); Fadia, 2016 WL 6679806, at *16 (“At a minimum,

                                       18   Plaintiffs needed to have provided information about precisely what was said by the parties in

                                       19   these meetings, which facts the Defendants were exposed to, and why this exposure supports an

                                       20   inference of scienter.”); In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1064 (9th Cir. 2014)

                                       21   (rejecting presumption of knowledge of financial impact of chip defect affecting “flagship

                                       22   15
                                               Plaintiff largely ignores the cases cited in the opening papers which establish that such sales are
                                            not suspicious, and the lone case cited by plaintiff does not compel a different conclusion. See
                                       23   Marksman Partners, L.P. v. Chantal Pharm. Corp., 927 F. Supp. 1297, 1313 (C.D. Cal. 1996)
                                            (plaintiff met its burden of alleging that sales of 20% of defendant’s holding were unusual where
                                       24   defendant had not sold any shares in prior 3 years and where sales were made when the
                                            defendants’ “extreme overstatement of revenues on the only product [it] marketed” created an
                                       25   “unprecedented rise” in the stock price).
                                            16
                                               Plaintiff confirms that Mr. Diouane retained three-quarters of his total holdings at the end of the
                                       26   class period (Opp. at 24; CAC ¶ 140) and fails to identify anything suspicious in his sales. Mr.
                                            Diouane’s departure and the alleged changes in sales structure are likewise irrelevant, as plaintiff
                                       27   does not identify anything more than the “bare fact” of the resignation, which contributes nothing
                                            to scienter. See City of Dearborn Heights Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc.,
                                       28   2013 WL 6441843, at *14 (N.D. Cal. Dec. 9, 2013).
                                             DEFENDANTS’ REPLY ISO MOTION TO
                                             DISMISS CAC                                     13                         Case No.: 3:19-cv-03422-SI
                                        1   product” and problems with “two largest customers”), cert. denied, 135 S. Ct. 2349 (2015);

                                        2   Colyer v. AcelRx Pharm., Inc., 2015 WL 7566809, at *12 (N.D. Cal. Nov. 25, 2015) (insufficient

                                        3   to claim that key product was at issue). In short, this is not one of the “exceedingly rare” cases

                                        4   where the core operations theory applies. 17 S. Ferry LP, # 2 v. Killinger, 542 F.3d 776, 785 n.3

                                        5   (9th Cir. 2008). 18

                                        6           E.      Holistic Review Confirms Plaintiff’s Inability to Plead Scienter
                                        7           Considered individually or holistically, plaintiff’s scienter allegations fall far short of

                                        8   supporting the required “strong inference of scienter.” See Tellabs, Inc. v. Makor Issues &

                                        9   Rights, Ltd., 551 U.S. 308, 324 (2007). Moreover, as demonstrated in the opening papers, taking

                                       10   all reasonable inferences, including those unfavorable to plaintiff as the law requires, it is clear

                                       11   that defendants competing inference far more plausible. See id. at 328; see also Monachelli, 225

                                       12   F. Supp. 3d at 1057-58. 19
F ENW ICK & W ES T LLP
                         LAW




                                       13   IV.     CONCLUSION
                          AT
                         ATTO RNEY S




                                       14           For all of the reasons stated above and in their opening brief, defendants respectfully

                                       15   request that this Court dismiss plaintiff’s CAC in its entirety with prejudice.

                                       16   Dated: March 18, 2020                           FENWICK & WEST LLP
                                       17

                                       18                                                   By: /s/ Susan Samuels Muck
                                       19                                                       Susan Samuels Muck
                                       20                                                       Attorneys for Defendants Zuora, Inc.,
                                                                                                Tien Tzuo, and Tyler Sloat
                                       21

                                       22

                                       23
                                            17
                                               Plaintiff’s “corporate” scienter theory fails for the same reasons; plaintiff comes nowhere close
                                       24   to showing statements that are “so dramatically false” corporate officials would have known their
                                            falsity upon publication. See NVIDIA, 768 F. 3d at 1063.
                                       25   18
                                               The cases cited in the opposition confirm this conclusion. See RH, Inc., 302 F. Supp. 3d at
                                            1045 (court found that scienter was sufficiently alleged without relying on core operations theory
                                       26   where “confluence of these specific allegations” met “PSLRA’s high standard for alleging
                                            scienter”); Impax, 36 F. Supp. 3d at 970 (CEO and CFO of pharmaceutical company would have
                                       27   been aware of FDA Warning Letters and failed inspections).
                                            19
                                               Given plaintiff’s failure to set forth a predicate violation of Section 10(b), the control person
                                       28   claim must also be dismissed. Webb v. SolarCity Corp., 884 F.3d 844 (9th Cir. 2018).
                                             DEFENDANTS’ REPLY ISO MOTION TO
                                             DISMISS CAC                                       14                         Case No.: 3:19-cv-03422-SI
